Citation Nr: 1400801	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for right knee ligament reconstruction and meniscectomy.

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee ligament reconstruction and meniscectomy.

3.  Entitlement to a temporary total evaluation due to convalescence pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1990.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's right knee ligament reconstruction and meniscectomy is characterized by pain, some limitation of flexion, and locking, but his right knee has consistently been found stable.  He wears a knee brace.

2.  A left knee disability did not have its clinical onset in service, is not otherwise related to active service, and is not due to or aggravated by service connected right knee disability.

3.  As the Veteran is not service connected for a left knee disability, he is not eligible for the award of a temporary total convalescence rating based on surgery on his left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for right knee ligament reconstruction and meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2013).

2.  A left knee disability was not incurred in or aggravated by service and is not due to a service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  A temporary total convalescence rating due to left knee surgery is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in August 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2011 remand, VA obtained additional private treatment records from Dr. Robie, Urgent Care records, and Ohio Bureau of Workers' Compensation records.  VA provided the Veteran with a medical examination in October 2011.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the September 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Right Knee

The Veteran was originally granted service connection for a right knee disability in a March 1991 rating decision.  At that time, this disability was rated noncompensable (0 percent), effective January 13, 1990.  That rating has increased since the initial grant.  Most recently, a November 2001 rating decision increased that rating to 30 percent.  The Veteran did not appeal that rating decision and no additional evidence was received within one year of its issuance.  Therefore, that rating decision is final.  The Veteran filed a claim for an increased rating in June 2007.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his June 2007 claim.  Thus, the Board will consider whether a staged rating is appropriate.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Veteran is currently rated as 30 percent disabling under Diagnostic Code 5258-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5258 allows for a 20 percent rating for dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion.  The Veteran was awarded a higher rating than this by using a hyphenated diagnostic code.  Diagnostic Code 5261 addresses limitation of extension and dictates that extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the knee is evaluated under Diagnostic Code 5260.  A 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

If the criteria for a compensable rating under both Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

Knee instability is evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Specifically, VA's General Counsel has held that when x-ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (Aug. 14, 1998).

The May 2008 VA examiner found two surgical scars, no tenderness to palpation, and some lateral collateral ligament weakness.  His range of motion of the right knee was zero to 104 degrees.  No additional functional loss was found on examination.  He had good reflexes and muscle strength.  There was an area of numbness on the lateral side of the right knee measuring 12 x 26 cm.  He could rise on his toes, rock back on his heels, and balance on either leg.  His gait was normal.  There was no x-ray evidence of degenerative changes.  This examiner was contacted in May 2010 to confirm that the right knee x-rays showed no evidence of degenerative changes, arthritis, or total knee replacement.  He confirmed the radiologist's impression of evidence of an anterior cruciate ligament repair, but not the radiologist's report of evidence of total knee replacement.

A May 2009 VA orthopedic consult noted the Veteran's complaints of bilateral knee pain, but found no effusion and normal ligaments.  X-rays showed metal hardware from prior right ACL/MCL repairs and mild osteoarthritis patellofemoral joint.  The Veteran was fitted for knee braces.

At the time of his October 2011 VA examination, the Veteran reported daily flare-ups of pain lasting 15 to 30 minutes.  His range of motion was from zero to 120 degrees with no objective evidence of painful motion.  No additional limitation of motion was shown after repetitive testing.  Physical examination also found swelling, tenderness or pain to palpation, some decrease in muscle strength, meniscal tear (meniscectomy in 1988 with residual symptoms), scars, and x-ray evidence of degenerative arthritis.  The Veteran used a brace constantly.  Stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  The examiner found no ankylosis and no nonunion of the tibia and fibula.

During a June 2011 private treatment record, the Veteran's right knee disability symptoms included generally soreness, well-healed surgical incisions, and mild extension loss.  There was no effusion and no thigh or calf pain or swelling.  His knee was stable.

In his lay testimony, the Veteran reported that his knee would lock up on him after 15 to 20 minutes of use.  He relieved this by sitting for a half an hour to an hour until the pain subsided.  He also reported daily swelling, which he treated with Ibuprofen, daily brace use, and constant pain.  He occasionally experiences sharp pain that prevents him from moving.

Throughout the appeals period, the Veteran's range of motion has been recorded as no worse than from zero degrees extension to 104 degrees flexion, with no additional limitation after repetitive use due factors such as pain, fatigue, weakness, and lack of endurance.  As such, the Veteran's limitation of motion of the right knee is not sufficient to warrant compensation under Diagnostic Code 5260, which requires limitation of flexion to 45 degrees or less, or Diagnostic Code 5261, which requires limitation of extension to 10 degrees or more, much less separate compensable evaluations under both, even with consideration of painful motion and other factors.  Moreover, there is no finding of ankylosis that would warrant an evaluation under Diagnostic Code 5256.  Indeed, the evidence of record from this appeals period does not reflect the limitation of extension to 20 degrees that was noted in the November 2001 rating decision.  There is lay evidence of painful motion, but no evidence of limitation of extension.  

The Veteran has complained of right knee locking and pain.  Assuming these symptoms are due to the service-connected disability, a 20 percent evaluation would be warranted under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  A higher rating is not available under this diagnostic code.  The Veteran's current limitation of motion of the right knee does not warrant more than a minimal compensable rating of 10 percent.  Assigning separate evaluations of 20 percent (the maximum) for dislocated meniscus (DC 5258) and 10 percent for painful motion would not provide for a combined rating higher than the existing 30 percent.  See 38 C.F.R. § 4.25.

With regard to right knee instability, the Board notes that physical examination of the Veteran's right knee has consistently found the knee stable.  The Veteran does wear a knee brace, but as it was prescribed following orthopedic consult that found normal ligaments, there is no indication that these braces were prescribed for knee instability.  As such, a separate evaluation for instability or subluxation is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether evaluation under another diagnostic code is appropriate.  In an October 2010 rating decision, the Veteran was award separate service connection for associated scars of the right knee.  These scars were rated as noncompensably (0 percent) disabling, effective April 30, 2010.  The Veteran has not appealed that rating decision.  Therefore additional consideration of the Veteran's right knee scars under 38 C.F.R. § 4.118, Diagnostic Code 7800-7805, is unnecessary.

There is no evidence of genu recurvatum or impairment of the tibia or fibula.  Thus evaluation under Diagnostic Codes 5262 or 5263 is not warranted.

As explained above, the preponderance of the evidence is against the assignment of an evaluation in excess of the currently assigned 30 percent for the Veteran's right knee disability.  Additionally, the preponderance of the evidence is against the assignment of a separate 10 percent evaluation for limitation of flexion, instability, or subluxation.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating or additional separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as limitation of motion and joint instability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder in that it addresses his symptoms of locking and pain.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Service Connection - Left Knee

Although the Veteran has claimed service connection for his left knee on a secondary basis only, the Board must still address the issue of direct service connection first.

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran has a current left knee disability, residuals of a medial meniscus tear.  X-rays taken in August 1999, July 2007, and May 2009 show no bony abnormalities or arthritis.  Although a May 2009 VA treatment record notes mild patellofemoral osteoarthritis in the right knee, there is no evidence of arthritis in the left knee.  As such, consideration of presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Likewise, as the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) .

His service treatment records show no left knee symptoms, injury, or diagnosis.  His December 1989 separation examination notes only a right knee abnormality.  Thus, no in-service occurrence or injury has been shown.  Moreover, his first complaint of a left knee problem was in August 1999; x-rays taken at that time were normal.  Thus, the inservice incurrence requirement is not met and direct service connection is not warranted.

Instead, the Veteran has claimed service connection for a left knee disability secondary to his service connected right knee disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of medial meniscus tear.  Additionally, he is currently service connected for a right knee disability.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected right knee disability and the current left knee disability.

The Veteran underwent a VA examination in May 2008.  After a review of the claims folder, this examiner opined that the Veteran's left knee torn medial meniscus was unrelated to his service connected right knee disability, noting that it occurred after service at his place of employment and was filed under Worker's Compensation.  In an August 1999 record, the Veteran himself suggested a link between his left knee pain and his right knee disability.  The treating physician did not offer an opinion regarding this.  In his lay statements, the Veteran has relayed a private doctor's opinion that he had a hole "the size of a quarter at the end of [his] femur" that had caused irritation and swelling for years prior to this work injury and this hole was caused by overcompensating for his service connected right knee disability.  The treatment record from this doctor (identified as Dr. Robie) are of record and do not contain any such opinion.  While the Veteran is competent to relay a medical nexus opinion given to him by a medical professional, the absence of corroboration of this reported opinion in the extensive treatment records from Dr. Robie renders such a report not credible.  Additionally, as the Veteran has continued to be treated by Dr. Robie during the pendency of this appeal, he has had ample opportunity to request that this doctor reduce this opinion to writing.  To date, no such positive opinion from Dr. Robie or any other medical professional has been submitted.  

To the extent that the Veteran himself believes his left knee disability was due to his service connected right knee disability, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Indeed, the documented work injury is this type of situation.  However, the question of secondary causation due to service connected right knee disability extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Indeed, such a lay-observable etiology would by its nature have a readily determinable onset, which is not the case here.  Instead, the Veteran's reports of the onset of symptoms has varied.  He reported only occasional left knee pain in August 1999.  More recently, and after submission of his claim, the Veteran has reported complaints of bilateral knee pain since service.  See May 2009 VA treatment record.  This is inconsistent with the Veteran's earlier statements including the reported medical history provided at the time of him May 2008 VA examination of a two year history of left knee pain and the treatment records for the June 2007 work injury (which do not refer to pre-existing pain/disability of the left knee).  The inconsistencies in the Veteran's descriptions regarding the onset and persistence of left knee symptoms greatly reduces their probative value.  

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Temporary Total

The Veteran is seeking a temporary total disability rating due to convalescence following an August 2007 surgery on his non-service connected left knee.  Under 38 C.F.R. § 4.30, a total rating will be assigned if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id.  As explained above, service connection is not warranted for a left knee disability.  Thus, this non-service connected disability cannot form the basis of an entitlement to a temporary total disability rating due to convalescence.


ORDER

A disability evaluation in excess of 30 percent for right knee ligament reconstruction and meniscectomy is denied.

Service connection for a left knee disability, diagnosed as medial meniscus tear, is denied.

A total disability rating due to convalescence for left knee surgery is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


